Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner's statement of reasons for allowance: allowance of the claims is indicated because none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious the invention of the claims or recited allowable subject matter in claims 1, 5, 9 and 17
Claim 1 recites a method for making a cooling hole in a workpiece using laser light, the cooling hole including a trapezoidal-shaped hole part, the method comprising: forming an image of a processing region on the workpiece via an image sensor which collects visible light emitted by the processing region of the workpiece and transmitting the image to a controller; emitting a first laser pulse to a rough processing part of the trapezoidal-shaped hole part at a position on the workpiece where the trapezoidal-shaped hole part is to be made at a surface of the workpiece, according to geometric parameters of the trapezoidal-shaped hole part, to remove material of the workpiece at the rough processing part and complete rough processing of the trapezoidal-shaped hole part; emitting a second laser pulse only when emitted laser light will impact a processing remainder part of the trapezoidal-shaped hole part other than the rough processing part of the trapezoidal-shaped hole part, according to geometric parameters of the trapezoidal-shaped hole part, to remove only remaining material of the workpiece according to the geometric parameters at the processing remainder part and complete fine processing of the shaped hole part; and determining whether processing is complete based on the image of the processing region, wherein energy of the first laser pulse is greater than energy of the second laser pulse.
Claim 5 recites a device for making a cooling hole in a workpiece using laser light, the cooling hole including a trapezoidal-shaped hole part, the device comprising: an image sensor configured to collect visible light emitted by a processing region of the workpiece, and form an image of the processing region and transmit said image to a controller; a shaped hole part rough processing unit to emit a first laser pulse to a rough processing part at a position of the trapezoidal-shaped hole part, according to geometric parameters of the trapezoidal-shaped hole part, to remove material of the workpiece at the rough processing part and complete rough processing of the trapezoidal-shaped hole part; and a shaped hole part fine processing unit to emit a second laser pulse only when emitted laser light will impact a processing remainder part other than the rough processing part of the shaped hole part, according to geometric parameters of the trapezoidal-shaped hole part, to remove only remaining material of the workpiece according to the geometric parameters at the processing remainder part and complete fine processing of the shaped hole part; wherein energy of the first laser pulse is greater than energy of the second laser pulse, and wherein the controller is configured to determine whether processing is complete based on the image of the processing region.
Claim 9 recites a system for making a cooling hole in a workpiece, comprising: a laser to generate a laser pulse onto the workpiece; a controller; and an image sensor configured to collect visible light emitted by a processing region of the workpiece, and form an image of the processing region and transmit said image to the controller, wherein the controller is configured to store a program to cause, when executed, the laser to emit a first laser pulse to a rough processing part at a position on the workpiece where a trapezoidal-shaped hole part is to be made, according to geometric parameters of the trapezoidal-shaped hole part, to remove material of the workpiece at the rough processing part and complete rough processing of the r z shaped hole part; and emit a second laser pulse only when emitted laser light will impact a processing remainder part other than the rough processing part of the trapezoidal-shaped hole part, according to geometric parameters of the l trapezoidal-shaped hole part, to remove only remaining material of the workpiece according to the geometric parameters at the processing remainder part and complete fine processing of the trapezoidal-shaped part; wherein energy of the first laser pulse is greater than energy of the second laser pulse.
Claim 17 recites a device for making a cooling hole in a workpiece using laser light, the cooling hole including a trapezoidal-shaped hole part, the device comprising: at least one processor configured to execute computer-readable instructions to collect, via a sensor, visible light emitted by a processing region of the workpiece, and form an image of the processing region and transmit said image to a controller, cause a laser to emit a first laser pulse to a rough processing part at a position of the s hole part, according to geometric parameters of the <e ,shaped hole part, to remove material of the workpiece at the rough processing part and complete rough processing of the trapezoidal-shaped part, and cause the laser to emit a second laser pulse only when emitted laser light will impact a processing remainder part other than the rough processing part of the trapezoidal-shaped hole part, according to geometric parameters of the trapezoidal-shaped hole part, to remove only remaining material of the workpiece according to the geometric parameters at the processing remainder part and complete fine processing of the trapezoidal-shaped hole part, wherein energy of the first laser pulse is greater than energy of the second laser pulse which the closest prior art of record of Beck (US 2008/0197120), Sheng (US 2011/0132883) or Starkweather (US 2012/0102959) fails to disclose or render obvious.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement for Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/
Primary Examiner, Art Unit 3742
5/11//2021